Case 4:13-cr-40023-SOH Document 116                Filed 05/29/20 Page 1 of 6 PageID #: 555



                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF


v.                                Case No. 4:13-cr-40023-001


MARCUS FLOYD                                                                      DEFENDANT

                                            ORDER

       Before the Court is Defendant Marcus Floyd’s Motion for a Compassionate Release. (ECF

No. 115).   The Court finds that no response is necessary and that the matter is ripe for

consideration.

                                      I. BACKGROUND

       On May 5, 2018, the Court sentenced Defendant to 140 months of imprisonment, 3 years

of supervised release, and a $100 special assessment. On May 28, 2020, Defendant filed the instant

pro se motion. Defendant states that he is incarcerated in USP Lompoc and has contracted

COVID-19. He states that he needs a compassionate release and asks the Court for instructions

on how to begin that process.

                                       II. DISCUSSION

       Defendant states that he needs a compassionate release and asks the Court to send him

instructions on how to initiate that process. The Court cannot give Defendant legal advice, so the

Court can only construe the instant motion as requesting a “compassionate release” sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A).

       “A court’s ability to modify a sentence after it has been imposed is extremely limited.”

United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *2 (N.D. Iowa Jan. 8, 2020).

One way a court may modify a sentence is through “compassionate release,” as outlined in 18
Case 4:13-cr-40023-SOH Document 116                    Filed 05/29/20 Page 2 of 6 PageID #: 556



U.S.C. § 3582(c)(1)(A), which was recently modified by section 603 of the First Step Act of 2018

(“FSA”). Pub. L. No. 115-391, 132 Stat. 5194, at 5239.

         Defendant bears the burden of showing that compassionate release is appropriate. United

States v. Mitchell, No. 5:10-cr-50067-001, 2020 WL 544703, at *1 (W.D. Ark. Feb. 3, 2020)

(citing United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016)). Relief is available under the

FSA if the Court finds: (1) that the requested sentence reduction is warranted due to “extraordinary

and compelling reasons;” (2) that the sentencing factors set forth in 18 U.S.C. § 3553(a) support a

reduction “to the extent that they are applicable;” and (3) that a reduction would be consistent with

any applicable policy statements issued by the Sentencing Commission. 18 U.S.C.

3582(c)(1)(A)(i). The Court must first determine whether Defendant’s motion is properly raised.

If so, the Court will reach the above-listed issues.

         As a threshold matter, Defendant must satisfy certain procedural requirements before filing

a compassionate-release motion. “Before the enactment of the FSA, a motion for compassionate

release had to be filed by the Director of the [BOP] and an inmate could not unilaterally file one

with the court.” Mitchell, 2020 WL 544703, at *1. However, the FSA now permits an inmate to

seek a compassionate release directly from the sentencing court “after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A)(i). Defendant bears the burden of showing that

he exhausted his administrative rights with the BOP before filing a compassionate-release motion.

United States v. Davis, No. 2:15-CR-20067-SHM, 2019 WL 6898676, at *1 (W.D. Tenn. Dec. 18,

2019).




                                                  2
Case 4:13-cr-40023-SOH Document 116                 Filed 05/29/20 Page 3 of 6 PageID #: 557



       The BOP has outlined the administrative exhaustion process in its Program Statement No.

5050.50. In short, a request for compassionate release must first be submitted to the warden of the

BOP facility the defendant is housed in. 28 C.F.R. § 571.61(a). If the warden approves the request,

it is sent to the BOP’s general counsel for approval. 28 C.F.R. § 571.62(A)(1). If the general

counsel approves the request, it is sent to the BOP’s director for a final decision. 28 C.F.R. §

571.62(A)(2). If the director approves, he or she will ask the United States Attorney in the

applicable judicial district to file a compassionate-release motion on BOP’s behalf. 28 C.F.R. §

571.62(A)(3).

       If the warden does not respond to the request, the defendant’s administrative remedies are

deemed exhausted after thirty days. 18 U.S.C. § 3582(c)(1)(A)(i). If the warden denies the

compassionate-release request, the defendant must appeal the decision pursuant to the BOP’s

Administrative Remedy Program. 28 C.F.R. § 571.63(a). If the request is denied by the BOP’s

general counsel or director, that decision is considered a final administrative decision and the

defendant’s administrative remedies are exhausted at that time. 28 C.F.R. § 571.63(b-c).

       Defendant has not stated that he has exhausted the BOP’s administrative process before

filing the instant motion, nor has he provided evidence to that effect. The Court can only consider

a motion for compassionate release “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility.” 19 U.S.C. § 3582(c)(1)(A). Based on that language, Congress, in

enacting the FSA, has statutorily imposed exhaustion requirements before a defendant can petition

a court for compassionate release. See United States v. Gross, No. 15-769, 2020 WL 1673244, at

*2 (S.D.N.Y. Apr. 6, 2020) (“[T]he statute includes an exhaustion requirement in recognition of



                                                3
Case 4:13-cr-40023-SOH Document 116                     Filed 05/29/20 Page 4 of 6 PageID #: 558



the fact that [the BOP] is frequently in the best position to assess, at least in the first instance, a

defendant’s conditions, the risk presented to the public by his release, and the adequacy of a release

plan.”).

           The FSA’s explicit statutory exhaustion requirement is not susceptible to judicially created

exceptions. “No doubt, judge-made exhaustion doctrines . . . remain amenable to judge-made

exceptions. . . . But a statutory exhaustion provision stands on a different footing. There, Congress

sets the rules—and courts have a role in creating exceptions only if Congress wants them to.” Ross

v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1857 (2016). “For that reason, mandatory exhaustion

statutes . . . establish mandatory exhaustion regimes, foreclosing judicial discretion.” Id.; see also

Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (“[W]e stress the point . . . that we will not read

futility or other exceptions into statutory exhaustion requirements where Congress has provided

otherwise”). In other words, courts cannot excuse a failure to exhaust administrative remedies

before filing a compassionate-release motion. Courts across the country have reached the same

conclusion—even in the face of the COVID-19 pandemic. See United States v. Raia, No. 20-1033,

2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (concluding that failure to exhaust administrative

remedies for request for compassionate release based on COVID-19 pandemic presented “a glaring

roadblock foreclosing compassionate release at this point” and that “strict compliance with §

3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance”); United

States v. Epstein, No. CR 14-287 (FLW), 2020 WL 1808616, at *4 (D.N.J. Apr. 9, 2020);

(collecting cases and denying request for compassionate release after concluding that the court

could not waive a failure to exhaust administrative remedies); United States v. Albertson, No. 1:16-

cr-00250-TWPMJD, 2020 WL 1815853, at *2 (S.D. Ind. Apr. 8, 2020) (denying request for

compassionate release based on COVID-19 after concluding the movant failed to establish that the



                                                    4
Case 4:13-cr-40023-SOH Document 116                          Filed 05/29/20 Page 5 of 6 PageID #: 559



court could waive his failure to exhaust); United States v. Holden, No. 3:13-CR-00444-BR, 2020

WL 1673440, at *5-10 (D. Or. Apr. 6, 2020) (collecting cases and denying request for

compassionate release after concluding that the court could not waive a failure to exhaust

administrative remedies); United States v. Johnson, No. RDC-14-0441, 2020 WL 1663360, at *3-

6 (D. Md. Apr. 3, 2020) (denying request for compassionate release based on COVID-19

pandemic; concluding that section 3582(c)(1)(A)’s exhaustion requirement is jurisdictional and,

alternatively, there are no exceptions to the exhaustion requirement); United States v. Zywotko,

No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900, at *1-2 (M.D. Fla. Mar. 27, 2020) (denying

request for compassionate release based on COVID-19 pandemic because defendant failed to

exhaust administrative remedies). But see United States v. Zukerman, No. 16 Cr. 194 (AT), 2020

WL 1659880, at *2-6 (S.D.N.Y. Apr. 3, 2020) (granting request for compassionate release based

on COVID-19 pandemic and waiving exhaustion requirement based on Second Circuit

precedent).1

        Defendant has not established that the Court has the power to ignore the administrative

exhaustion requirement. The Court acknowledges the danger posed by the COVID-19 pandemic

and the Court is sympathetic to Defendant’s current condition, but the Court is nonetheless

constrained by the existing statutory authority and cannot waive the exhaustion requirement under




1
  The Court is aware of handful of district courts in other jurisdictions that have, in light of COVID-19, waived the
FSA’s exhaustion requirement by relying on Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). The Court does
not find those cases persuasive because Washington concerned a judge-made exhaustion requirement to the Controlled
Substances Act, which, though not “expressly mandate[d]” by the statute’s text, was created as a “prudential rule of
judicial administration” that was “consistent with congressional intent.” Washington, 925 F.3d at 115-16. In other
words, Washington “speaks only to exhaustion requirements implied by a statute’s structure and purpose, not to
requirements that are expressly provided for in the statute itself.” United States v. Ogarro, No. 18-CR-373-9 (RJS),
2020 WL 1876300, at *4 (S.D.N.Y. Apr. 14, 2020). As discussed above, the FSA contains an explicit and
unambiguous statutory exhaustion requirement that is not subject to judicially created exceptions. The Court believes
the decisions holding otherwise “are inconsistent with the text of § 3581(c)(1)(A) and the Supreme Court’s Ross
decision.” Epstein, 2020 WL 1808616, at *4 n.4.


                                                         5
Case 4:13-cr-40023-SOH Document 116                Filed 05/29/20 Page 6 of 6 PageID #: 560



the FSA. Based on the present record, the Court must find that Defendant has not exhausted his

administrative remedies. Until Defendant does so, the Court does not have the authority to grant

relief under the FSA. Defendant’s motion for compassionate release should be denied without

prejudice to its refiling in the future, along with evidence that he has fully exhausted his

administrative remedies within the BOP. See United States v. Mendoza, No. CR103131DWFFLN,

2019 WL 6324870, at *4 (D. Minn. Nov. 26, 2019).

                                     III. CONCLUSION

       For the above-discussed reasons, the Court finds that Defendant’s motion (ECF No. 115)

should be and is hereby DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 29th day of May, 2020.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               6
